Weiss, J.,
dissents in the following memorandum. Weiss, J. (dissenting). In my view, that portion of Special Term’s judgment which directed that an opportunity to ballot be provided Republican Party voters on primary day must be reversed. Unlike the situation in Matter of Brown v Ulster County Bd. of Elections (48 NY2d 614), wherein the board of elections was requested by a timely letter of the Ulster County Democratic Party chairman to provide the voters in his party an opportunity to ballot at the primary election, no such request, however informal, was directed to the board of elections in this case.. Absent such a request, Special Term had no discretion to fashion this remedy. I find Matter of Frome v Board of Elections of Nassau County (57 NY2d 741) to be clearly distinguishable from Matter of Brown, in that Special Term had not exercised its power to fashion a remedy in Matter ofFrome. I do not read Matter ofFrome as authority for the principle that an application for opportunity to ballot may be made for the first time at Special Term.